Title: Thomas Jefferson to Patrick Henry (of Rockbridge County), 10 March 1818
From: Jefferson, Thomas
To: Henry, Patrick


                    
                        Th: Jefferson to mr Patrick Henry.
                        Monticello
Mar. 10. 18.
                    
                    Having recieved no answer from Dr Thornton to my offers to let him off of the lease of the Bridge, I consider the lease as continuing. I pray you therefore to do nothing with any of his works in consequence of my conversations with you while I expected he would give up the lease and to consider those works as still at his sole command. I shall certainly be with you in autumn to get my lines settled. I salute you with my best wishes.
                